t c memo united_states tax_court dkd enterprises a k a dkd enterprises inc et al commissioner of internal revenue respondent petitioners v docket nos filed date james r monroe for petitioners catherine s tyson for respondent 1cases of the following petitioners are consolidated here- with debra k dursky docket nos and and dkd enterprises a k a dkd enterprises inc docket no memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in additions under sec_6651 to and accuracy-related_penalties under sec_6662 on each peti- tioner’s federal_income_tax tax petitioner year deficiency dkd dollar_figure dollar_figure dollar_figure ms dursky dollar_figure dollar_figure dollar_figure addition_to_tax under sec_6651 dollar_figure dollar_figure -- -- -- -- accuracy-related_penalty under sec_6662 -- dollar_figure dollar_figure -- dollar_figure dollar_figure the issues remaining for decision for the years at issue are is dkd enterprises inc dkd entitled to deduct under sec_162 certain respective amounts relating to its cattery activity that it a reimbursed to debra k dursky ms dursky and her personal partner elizabeth watkins ms 2all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 3in addition to the issues remaining for decision that are listed in the text there are other questions relating to certain determinations in the respective notices of deficiency with respect to those years that respondent issued to ms dursky and dkd which are computational in that their resolution flows from our resolution of certain of the issues that we address herein watkins b paid to ms watkins c paid for certain taxes and licenses and d paid to ms dursky we hold that it is not is ms dursky required to include in gross_income as constructive dividends the certain respective amounts that we have held with respect to issue dkd is not entitled to deduct we hold that she is in the light of our holdings with respect to issues and is ms dursky entitled to deduct under sec_162 the certain respective amounts that we have held dkd is not entitled to deduct we hold that she is not in the light of our holding with respect to issue is ms dursky entitled to deduct in schedule e supplemental income and loss schedule e certain respective amounts of home mortgage interest and real_estate_taxes that she paid we hold that she is not is dkd a qualified_personal_service_corporation as defined in sec_448 that is subject_to the 35-percent tax_rate prescribed in sec_11 we hold that it is not is dkd entitled to deduct under sec_162 certain amounts that it paid into a certain account that fidelity investments maintained for it we hold that it is not is ms dursky required to include in gross_income as constructive dividends certain amounts that we have held with respect to issue dkd is not entitled to deduct we hold that she is is dkd entitled to deduct under sec_162 certain amounts of premiums that it paid with respect to a health insurance_policy that ms dursky purchased for herself we hold that it is not is ms dursky entitled to exclude from gross_income the certain amounts of premiums that that we have held with respect to issue dkd is not entitled to deduct we hold that she is not findings_of_fact some of the facts have been stipulated and are so found at all relevant times including throughout through the years at issue and at the times ms dursky filed the respective petitions in the cases at docket nos and ms dursky resided in a house that she owned ms dursky’s residence in west des moines iowa west des moines for an undisclosed period starting before the years at issue to at least the time of the trial in these cases ms dursky’s personal partner ms watkins resided with ms dursky in ms dursky’s residence at all relevant times including throughout the years at issue and at the times dkd filed the respective petitions in the cases at docket nos and dkd maintained its place of operation at ms dursky’s residence at all relevant times ms dursky was the sole owner of ms dursky’s residence which had approximately big_number square feet of space during each of the years at issue the monthly fair rental value of ms dursky’s residence was dollar_figure dallas county iowa dallas county the county in which ms dursky’s residence was located assessed the following real_property tax on that residence for the real_property_tax_year indicated real_property tax assessed dollar_figure big_number big_number big_number real_property_tax_year ended march at all relevant times ms dursky’s residence was subject_to a home mortgage loan on which ms dursky paid an undisclosed amount of interest home mortgage interest during each of the years at issue for an undisclosed period starting before through at least the years at issue ms dursky was an information_technology it consultant on date ms dursky incorporated dkd to provide it consulting services at all relevant times including throughout the years at issue dkd employed ms dursky who was the sole stockholder and the sole officer of dkd to perform it consulting services for it at all relevant times including throughout the years at issue dkd provided it consulting services to a company known as octagon at those times octagon in turn provided it consulting services to other companies such as wells fargo octagon paid dkd on an hourly basis for the it consulting services that dkd performed for it during the years at issue ms dursky was the only person whom dkd employed to work on matters relating to dkd’s it consulting business ms dursky spent approximately big_number hours during and approximately big_number hours during each of the years and working for dkd in its it consulting business dkd paid ms dursky dollar_figure annually as compensation_for the it consulting work that she performed for dkd during each of the years and for each of the years through dkd issued to ms dursky form_w-2 wage and tax statement form_w-2 in which it 4at least during the years at issue ms dursky did not have a written employment agreement with dkd 5dkd also paid ms dursky dollar_figure annually as compensation_for the it consulting work that she performed for dkd during each of the year sec_2001 and sec_2002 reported that it had paid her wages of dollar_figure in each of those forms w-2 dkd also reported certain respective amounts of federal_income_tax withheld social_security wages social_security_tax withheld medicare wages and tips medicare_tax withheld state wages tips etc and state_income_tax dkd did not report any other_amounts in each of those forms throughout the years at issue ms dursky’s personal assets consisted primarily of ms dursky’s residence certain retirement accounts certain automobiles certain stocks including her percent stock interest in dkd a joint checking account that ms dursky maintained with ms watkins and certain cats kittens and equipment eg cat trees feeding bowls litter boxes relating to a cattery cattery activity of ms dursky and ms watkins since at least ms watkins and since at least ms dursky each was engaged in the hobby of operating a cattery from which each derived significant personal pleasure that cattery operation included breeding raising and offering_for_sale certain cats and certain kittens attending certain cat shows and entering in some of those shows some of those cats and kittens cattery activity at a time not disclosed by the record before the years at issue ms dursky and ms watkins became engaged in the hobby of jointly operating a cattery cattery activity of ms dursky and ms watkins from which they continued to derive significant personal pleasure ms dursky and ms watkins had at least the following two breeds of cats in the cattery activity of ms dursky and ms watkins the maine coon breed maine coons and the norwegian forest breed norwegian forest cats the cattery activity of ms dursky and ms watkins took place in ms dursky’s residence except for attending cat shows and visiting veterinarians the cattery activity of ms dursky and ms watkins required them to spend substantial time and substantial money in operating that activity as part of the cattery activity of ms dursky and ms watkins they traveled extensively to certain cat shows in the united_states the money that ms dursky and ms watkins spent in operating that activity was for inter alia cat food cat litter veterinarians cat show entrance fees and transportation meals_and_lodging relating to the attendance by ms dursky and or ms watkins at certain cat shows at a time not disclosed by the record before the years at issue ms dursky and ms watkins created a web site cattery activity web site that they maintained for the cattery activity 6in a person or persons not identified by the record operated a cattery for maine coons in ms dursky was operating a cattery for norwegian forest cats in ms dursky and ms watkins were jointly operating a cattery for norwegian forest cats at a time not disclosed by the record ms dursky and ms watkins were jointly operating a cattery for maine coons of ms dursky and ms watkins at the time of the trial in these cases the general_public was able to access that web site although it had not been updated since the cattery activity web site stated we treat our cats as members of our family and we have invested too much love in our wonderful kittens to risk exposing them to an uncertain and risky environment the cattery activity web site also indicated that kittens were born in one of the bedrooms in ms dursky’s residence that the kittens stayed in the bedroom for five to eight weeks after birth and that after the kittens were older and well socialized they are then allowed to run the house with the other cats the cattery activity web site stated that our goal is to breed healthy well-socialized wegies norwegian forest cats who are at home--whether in the show ring or simply as a beloved member_of_the_family that web site further stated that our goal is to breed healthy large shaggy coated maine coons with a gentle loving personality as part of the cattery activity of ms dursky and ms watkins ms dursky and ms watkins participated in certain competitions clubs and associations and attended cat shows over much of the united_states and developed relationships with cat breeders around the world in this regard the cattery activity web site stated we currently show exclusively in the cat fanciers association cfa we have shown five of our cats to regional wins and two of our female nfc’s norwegian forest cats have produced such outstanding offspring that they achieved the coveted title of cfa distinguished merit currently less than norwegian forest cats throughout the world have been awarded the title of distinguished merit--it is the highest award that cfa presents to a breeding pedigreed cat and we are very proud to be the owners of two nfc dm’s distinguished merits we are currently members of two cfa clubs the hawkeye cat club and the lucky tomcat club in addition we are also members of the cfa norwegian forest cat breed council and deb ms dursky is a breeder member of the norwegian forest cat fanciers association by attending shows over much of the united_states we have developed friendships with breeders and exhibitors from around the world our success is built on the trust of those breeders who have sold us our cats permitted us to use their studs and to all those breeders who came before them the cattery activity web site also indicated that the cat fanciers’ association cfa the largest association for owners of cats in the united_states had designated the cattery activity of ms dursky and ms watkins as a cfa approved cattery of excellence the cattery activity web site advertised for sale a cat for dollar_figure a cat for dollar_figure a kitten for dollar_figure and a kitten for dollar_figure cattery activity during the years at issue during each of the years at issue dkd had two activities a consulting activity and a cattery activity dkd’s cattery 7cfa imposed ethical standards and practices for catteries activity ms dursky and ms watkins operated dkd’s cattery activity dkd’s cattery activity was the cattery activity in which ms dursky and ms watkins had engaged before the years at issue while operating dkd’s cattery activity during each of the years at issue ms dursky and ms watkins continued to breed raise and offer for sale certain cats and certain kittens at ms dursky’s residence9 and to attend certain cat shows in some of which they entered some of those cats and kittensdollar_figure as was true while they were operating the cattery activity of ms dursky and ms watkins before the years at issue ms dursky and ms watkins continued to derive significant personal pleasure while operating dkd’s cattery activity during the years at issue during each of the years at issue dkd used without purchasing in dkd’s cattery activity the assets eg cats kittens cat trees feeding bowls litter boxes that ms dursky 8by referring to the cattery activity of dkd as dkd’s cattery activity we are in no way implying or suggesting that during any of the years at issue dkd’s cattery activity constituted a trade_or_business of dkd within the meaning of sec_162 9of the approximately big_number square feet of space at ms dursky’s residence ms dursky and ms watkins used approximately square feet in operating dkd’s cattery activity during each of the years at issue 10during each of the years at issue ms dursky and ms watkins did not attend all of the cat shows in which they entered certain cats and or kittens while operating dkd’s cattery activity and ms watkins had used before those years in the cattery activity of ms dursky and ms watkins during each of the years at issue ms dursky spent approximately hours in operating dkd’s cattery activity as discussed above during each of those years dkd continued to pay to ms dursky the same amount of wages ie dollar_figure that it had paid to her in and the wages that dkd paid to ms dursky also remained unchanged in the year in which dkd discontinued dkd’s cattery activity during each of the years at issue ms watkins spent more hours than ms dursky in operating dkd’s cattery activity during each of those years dkd made payments to ms watkins totaling dollar_figure we shall refer to any some or all of those payments as dkd’s payments to ms watkins for each of the years at issue dkd withheld social_security_tax and medicare_tax from dkd’s payments to ms watkins for each of the years at issue dkd issued form_w-2 to ms watkins in which it reported that it had paid her wages of dollar_figure for each of those years ms watkins filed a tax_return in which she included in gross_income the dollar_figure that she had received from dkd during each such year for each of the taxable years at issue dkd filed form_940 employer’s annual federal unemployment futa_tax return and for each quarter during each of those years dkd filed form_941 employer’s quarterly federal tax_return in each of those forms dkd reported dkd’s payments to ms watkins and paid any federal tax shown due in each such form during the years at issue while operating dkd’s cattery activity ms dursky and ms watkins desired to expand on the national reputation of the cattery activity of ms dursky and ms watkins that they had developed before those years in order to do so ms dursky and ms watkins relied on their respective years of cattery activity experience and their respective reputations in the so-called cattery world while operating dkd’s cattery activity during the years at issue ms dursky and ms watkins bred raised and offered for sale norwegian forest cats and entered certain of those cats in certain cat showsdollar_figure starting at an undisclosed time in they bred raised and offered for sale abyssinian cats and entered certain of those cats in certain cat shows while operating dkd’s cattery activity during ms dursky and ms watkins produced approximately seven to nine kittens from approximately five to seven litters while operating dkd’s cattery activity during each of the years 11the number of breeders that bred norwegian forest cats in the midwest region of the united_states increased from approximately three at the beginning of to approximately to by and ms dursky and ms watkins produced approximately nine kittens from approximately three litters while operating dkd’s cattery activity during the years at issue ms dursky and ms watkins entered at least cats cats and cats respectively in various cat shows that were typically held on the east coast or the west coast of the united_states in order to enter a cat in any such show the owner of the cat was required to prepay a nonrefundable entrance fee ms dursky and ms watkins did not attend all the cat shows in which they entered cats during the years at issue ms watkins typically attended cat shows without ms dursky although ms dursky attended some cat shows with ms watkinsdollar_figure while operating dkd’s cattery activity during and ms watkins attended cat shows cat shows and cat shows respectively and ms dursky attended a relatively small number of those shows with ms watkins when one or both of them attended a cat show one or both made arrangements for travel and lodging if ms dursky and or ms watkins attended a cat show that was not within driving distance of west des moines it took approximately hours in order to travel to and from and participate in the show if ms dursky and or ms watkins attended a cat show that was within driving distance of west de sec_12the record does not establish how many cat shows during each of the years at issue ms watkins attended with ms dursky and without ms dursky moines it took approximately hours in order to travel to and from and participate in the show as was true of the cattery activity of ms dursky and ms watkins before the years at issue dkd’s cattery activity was designated by the cfa during the years at issue as a cattery of excellence as was true of their beliefs while operating the cattery activity of ms dursky and ms watkins before the years at issue while ms dursky and ms watkins were operating dkd’s cattery activity during the years at issue they believed that the price of any cat or kitten offered for sale would increase if the cats and kittens that they bred won national cat shows while operating dkd’s cattery activity during the years at issue ms dursky and ms watkins produced a total of four cats that won national championshipsdollar_figure during each of the years at issue the monthly fair rental value of ms dursky’s residence was dollar_figure during none of those 13national championship winners were determined on the basis of the total number of points earned by a cat during cat show season cats earned points by winning cat shows the number of points earned depended on the number of cats competing in a show the number of cats competing in a cat show typically was not determined until shortly before the show ms dursky and ms watkins often waited until the number of cats competing in a cat show was determined before deciding whether to attend the show because they waited until shortly before a cat show was scheduled to take place to decide whether to attend it ms dursky and ms watkins paid a premium for any air transportation costs incurred to attend the show years was there a written rental agreement between ms dursky and dkd with respect to ms dursky’s residence nonetheless during each of the years at issue dkd paid ms dursky dollar_figure monthly or dollar_figure annually dkd’s purported rent for its claimed partial use of ms dursky’s residence for dkd’s cattery activity in arriving at that amount neither ms dursky nor dkd obtained an appraisal to determine the fair rental value of ms dursky’s residence or the portion of that residence used in a cattery activity during each of the years at issue instead ms dursky dkd and howard musin mr musin the tax_return_preparer of ms dursky and dkd for at least each of the years and agreed that dkd should pay each month to ms dursky dollar_figure for_the_use_of ms dursky’s residence for a cattery activity ms dursky dkd and mr musin also agreed that dkd should pay to ms dursky percent of certain expenses eg utilities repairs relating to ms dursky’s residence as allocable to a cattery activitydollar_figure 14mr musin’s colleague jill schwartz ms schwartz the tax_return_preparer of dkd for the year also advised ms dursky and dkd regarding the amount that dkd should pay ms dursky for_the_use_of ms dursky’s residence for a cattery activity 15ms schwartz also advised ms dursky and dkd regarding dkd’s paying ms dursky percent of certain expenses eg utilities repairs relating to ms dursky’s residence as allocable to a cattery activity the record does not establish whether dkd paid to ms dursky continued as was true while they were operating the cattery activity of ms dursky and ms watkins before the years at issue while ms dursky and ms watkins were operating dkd’s cattery activity during the years at issue they continued to incur and pay substantial expenses as discussed below at least during each of the years at issue dkd reimbursed ms dursky and ms watkins for those expenses16 and also paid directly a very small amount of expenses relating to the operation of dkd’s cattery activity during each of the years at issue ms watkins used certain computer_software in order to record for each of those years the substantial amounts expended and the insubstantial amounts received while ms dursky and ms watkins were operating dkd’s cattery activity during each of those years during dkd reimbursed ms dursky and ms watkins dollar_figure for the following amounts reimbursed cattery expenses that they had paid continued percent of any such expenses 16during each of the years at issue dkd reimbursed ms dursky and ms watkins for certain amounts that they had expended as shown on certain receipts by issuing checks drawn on dkd’s bank account over which only ms dursky had signature_authority type of expense mileage to cat shows motels meals percent entry fees airfares pet sitters rental cars cattery cleaning veterinarian bills postage litter and food grooming products advertising total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during in addition to dkd’s payments to ms watkins of dollar_figure and dkd’s purported rent of dollar_figure that dkd paid to ms dursky dkd paid directly dollar_figure of unidentified taxes and licenses during dkd reimbursed ms dursky and ms watkins dollar_figure for the following amounts reimbursed cattery expenses that they had paid type of expense mileage to cat shows motels meals percent entry fees airfares pet sitters rental cars cattery cleaning veterinarian bills postage litter and food photos grooming and misc supplies advertising long-distance telephone misc travel total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during in addition to dkd’s payments to ms watkins of dollar_figure and dkd’s purported rent of dollar_figure that dkd paid to ms dursky dkd paid directly dollar_figure of unidentified taxes and licenses during dkd reimbursed ms dursky and ms watkins dollar_figure for the following amounts reimbursed cattery expenses that they had paid type of expense mileage to cat shows motels meals percent entry fees airfares rental cars veterinarian bills postage litter cat food photos grooming and misc supplies advertising total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during in addition to dkd’s payments to ms watkins of dollar_figure and dkd’s purported rent of dollar_figure that dkd paid to ms dursky dkd paid directly dollar_figure of unidentified taxes and licenses in addition to reimbursing ms dursky and ms watkins for the amounts described above that they paid during each of the years at issue dkd reimbursed them dollar_figure in for lodging and food that they had paid in that year for the mother of ms watkins who had attended a banquet honoring them for winning a national cat show dollar_figure in for restaurant food that ms watkins’ mother had paid in that year and dollar_figure in for entry tickets to walt disney world that ms dursky and ms watkins had paid in that year we shall refer to the reimbursements described in and as dkd’s reimburse- ments for lodging and food relating to ms watkins’ mother we shall refer to the reimbursements described in as dkd’s reimbursements for entry tickets for ms dursky and ms watkins to walt disney world during ms dursky and ms watkins did not sell any cats or kittens while operating dkd’s cattery activity during ms dursky and ms watkins did not sell any cats or kittens while operating dkd’s cattery activity except for three cats and or kittens that they sold in december of that year for a total of dollar_figure during ms dursky and ms watkins did not sell any cats or kittens while operating dkd’s cattery activity except for a total of eight cats and or kittens that they sold in june july august october and november of that year for a total of dollar_figure in at an undisclosed time in or before august mr musin and ms schwartz informed petitioners that the internal_revenue_service irs was investigating mr musin and ms schwartz and intended to commence an examination of petitioners’ respective tax returns for and as a result around date ms dursky and ms watkins discontinued 17during while operating dkd’s cattery activity ms dursky and ms watkins sold a total of three cats and or kittens in june for a total of dollar_figure a total of two cats and or kittens in july for a total of dollar_figure one cat or kitten in august for dollar_figure one kitten in october for dollar_figure and one kitten in november for dollar_figure operating dkd’s cattery activity ms dursky and ms watkins continued operating that cattery activity as the cattery activity of ms dursky and ms watkins and ms dursky and dkd retained james r monroe mr monroe dollar_figure certain retirement accounts vanguard in date ms dursky executed a document entitled vanguard profit-sharing_plan simplified adoption_agreement vanguard plan document that by its terms was effective on date the vanguard plan document stated that debra k dursky was the employer and that the employer was a sole_proprietor self-employed_individual that document also stated that debra k dursky was the plan_administrator and that vanguard fiduciary trust company vanguard was the plan trustee the vanguard plan document did not identify a beneficiary the vanguard plan document also stated the employer debra k dursky shall make contributions to the trust for each plan_year in an amount determined by the employer in its sole discretion by resolution duly adopted on or before the last day for filing its federal_income_tax return including extensions for 18although ms dursky and ms watkins did not discontinue operating dkd’s cattery activity until around date as discussed below dkd did not claim any deductions relating to dkd’s cattery activity in the tax_return that it filed for its taxable_year 19mr monroe prepared petitioners’ respective tax returns for and is the lead attorney representing petitioners in these cases the taxable_year with or within which such plan_year ends pursuant to the vanguard plan document on certain dates in and ms dursky sent the following checks to vanguard that she intended to be contributions under that plan document on date ms dursky sent a dollar_figure check to vanguard for her benefit that was drawn on dkd’s bank account maintained at bankers trust dkd’s bank account in the so-called memo portion of that check ms dursky wrote inter alia keogh on date ms dursky sent a dollar_figure check to vanguard for her benefit that was drawn on dkd’s bank account during none of the years through did ms dursky make any contributions under the vanguard plan document for the benefit of ms watkins fidelity on date ms dursky executed on behalf of dkd a document that was entitled profit sharing plan application fidelity application document in order to open an account for a profit-sharing_plan at fidelity dkd fidelity profit-sharing_plan ms dursky completed and signed that document on behalf of dkd the fidelity application document indicated that the employer was dkd enterprises inc nonetheless ms dursky checked the box in that document marked self-employed and did not check the box marked incorporated in response to the question in the fidelity application document do you currently have or have you ever maintained another qualified_plan ms dursky stated vanguard - fidelity - on date ms dursky also executed on behalf of dkd a document that was entitled profit sharing plan contribution form fidelity contribution document the fidelity contribution document indicated that the only participant under the dkd fidelity profit-sharing_plan was ms dursky on certain dates in and dkd sent the following checks to fidelity that were intended to be contributions under the dkd fidelity profit-sharing_plan on date dkd sent a dollar_figure check to fidelity for the benefit of ms dursky that was drawn on dkd’s bank account in the so-called memo portion of that check ms dursky wrote inter alia fidelity profit sharing keogh for on date dkd sent a dollar_figure check to fidelity for the benefit of ms dursky that was drawn on dkd’s bank account in the so-called memo portion of that check ms dursky wrote inter alia keogh for on date dkd sent a dollar_figure check to fidelity for the benefit of ms dursky that was drawn on dkd’s bank account in the so-called memo portion of that check ms dursky wrote inter alia keogh on date dkd sent a dollar_figure check to fidelity for the benefit of ms dursky that was drawn on dkd’s bank account in the so- called memo portion of that check ms dursky wrote inter alia during none of the years through did dkd send any checks to fidelity that were intended to be contributions under the dkd fidelity profit-sharing_plan for the benefit of ms watkins ms dursky’s health insurance_policy at a time not disclosed by the record ms dursky purchased a health insurance_policy in her name ms dursky’s health insurance_policy that was in effect at least during each of the years and and that required her to pay certain quarterly premiums to the company health insurance provider that issued that policy to her during and dkd paid to ms dursky’s health insurance provider the following premiums on the dates indicated for ms dursky’s health insurance_policy date amount mar dollar_figure july dollar_figure sept dollar_figure dollar_figure dec total dollar_figure apr june oct dec total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dkd’s tax returns dkd filed form_1120 u s_corporation income_tax return form_1120 for dkd’ sec_2001 return that ms schwartz signed as return preparer and that ms dursky signed as the sole officer of dkd in schedule k other information schedule k of dkd’ sec_2001 return dkd indicated that it was on the cash_method_of_accounting in dkd’ sec_2001 return dkd reported gross_receipts or sales of dollar_figure returns and allowances of zero cost_of_goods_sold of zero other income of dollar_figure and total income of dollar_figure in dkd’ sec_2001 return dkd claimed inter alia the following deductions compensation of officers of dollar_figure salaries and wages of zero rents of dollar_figure taxes and licenses of dollar_figure pension profit- sharing etc plans of dollar_figure and employee benefit programs of dollar_figure in that return dkd also claimed other 20the record does not establish the nature of the gross_receipts or sales that dkd reported in dkd’ sec_2001 return 21dkd included a schedule with dkd’ sec_2001 return in which dkd indicated that the other income of dollar_figure reported consisted of consulting revenue of dollar_figure and an iowa state tax_refund of dollar_figure 22dkd included a statement with dkd’ sec_2001 return in which it described the taxes and licenses claimed as payroll_taxes deductions of dollar_figure dkd included a schedule with dkd’ sec_2001 return in which it indicated that the other deductions claimed consisted of the following types and amounts of deductions claimed deduction cattery expense sec_1 show fee sec_1 promotional labor accounting postage insurance insurance - workman’s compensation licenses and permits meals supplies telephone travel1 utilities total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 1dkd’s claimed deductions for cattery expenses show fees and travel were for amounts that ms dursky and ms watkins paid during in operating the cattery activity of ms dursky and ms watkins dkd attached to dkd’ sec_2001 return schedule l balance sheets per books schedule l for schedule l in that schedule dkd showed the following assets cash trade notes and accounts_receivable and buildings and other depreciable assets dkd did not show any other assets in the schedule l such as cats kittens cat trees feeding bowls litter boxes or other assets relating to a cattery activity - - dkd filed form_1120 for dkd’ sec_2002 return that mr musin signed as return preparer and that ms dursky signed as the sole officer of dkd in schedule k of dkd’ sec_2002 return dkd indicated that it was on the cash_method_of_accounting in dkd’ sec_2002 return dkd reported gross_receipts or sales of dollar_figure returns and allowances of zero cost_of_goods_sold of zero other income of dollar_figure and total income of dollar_figure in dkd’ sec_2002 return dkd claimed inter alia the following deductions compensation of officers of dollar_figure salaries and wages of dollar_figure rents of dollar_figure taxes and licenses of dollar_figure pension profit- sharing etc plans of dollar_figure and employee benefit programs of dollar_figure in that return dkd also claimed other deductions of dollar_figure dkd included a schedule with dkd’ sec_2002 return in which it indicated that the other deductions claimed consisted of the following types and amounts of deductions 23the record does not establish the nature of the gross_receipts or sales that dkd reported in dkd’ sec_2002 return 24dkd included a schedule with dkd’ sec_2002 return in which dkd indicated that the other income of dollar_figure reported consisted of consulting revenue of dollar_figure and an iowa state tax_refund of dollar_figure 25dkd included a statement with dkd’ sec_2002 return in which it described the taxes and licenses claimed as payroll_taxes claimed deduction cattery expense sec_1 show fee sec_1 labor accounting automobile postage licenses and permits office supplies telephone travel and entertainment1 utilities total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number 1dkd’s claimed deductions for cattery expenses show fees and travel and entertainment were for amounts that ms dursky and ms watkins paid during in operating the cattery activity of ms dursky and ms watkins dkd attached to dkd’ sec_2002 return schedule l for in that schedule dkd did not show any assets dkd filed late form_1120 for dkd’s return the first year at issue in these cases that mr musin signed as return preparer and that ms dursky signed as the sole officer of dkd in schedule k of dkd’s return dkd indicated that it was on a modified accrual_method of accounting but did not indicate what that meant in dkd’s return dkd reported gross_receipts or sales of dollar_figure none of that amount was from dkd’s cattery activity in dkd’s return dkd also reported returns and allowances of zero cost_of_goods_sold of zero other income consisting of an iowa tax_refund of dollar_figure and total income of dollar_figure in dkd’s return dkd claimed inter alia the following deductions compensation of officers of dollar_figure salaries and wages of dollar_figure rents of dollar_figure taxes and licenses of dollar_figure pension profit- sharing etc plans of dollar_figure and employee benefit programs of dollar_figure in that return dkd also claimed other deductions of dollar_figure dkd included a schedule with dkd’s return in which it indicated that the other deductions claimed consisted of the following types and amounts of deductions claimed deduction cattery expense sec_1 accounting dues and subscriptions insurance insurance - workman’s compensation office travel and entertainment total amount dollar_figure big_number big_number big_number big_number 1dkd’s claimed deduction for cattery expenses of dollar_figure included the reimbursed cattery expenses of dollar_figure a portion of the claimed deduction for cattery expenses ie dollar_figure was for dkd’s reimbursements for lodging and food relating to ms watkins’ mother dkd attached to dkd’s return schedule l for schedule l in that schedule dkd showed the following assets 26dkd included a statement with dkd’s return in which it described the taxes and licenses claimed as payroll_taxes cash trade notes and accounts_receivable and buildings and other depreciable assets dkd did not show any other assets in the schedule l such as cats kittens cat trees feeding bowls litter boxes or other assets relating to a cattery activity dkd filed late form_1120 for dkd’s return dollar_figure in schedule k of dkd’s return dkd indicated that it was on a modified accrual_method of accounting but did not indicate what that meant in dkd’s return dkd reported gross_receipts or sales of dollar_figure returns and allowances of zero cost_of_goods_sold of zero other income consisting of an iowa tax_refund of dollar_figure and total income of dollar_figure in dkd’s return dkd claimed inter alia the following deductions compensation of officers of dollar_figure salaries and wages of dollar_figure rents of dollar_figure 27the copy of dkd’s return that is in the record is not signed by a return preparer or by an officer of dkd 28the record does not establish whether the dollar_figure that we have found dkd received in for the sale of certain cats and or kittens in december of that year was included in the gross_receipts or sales of dollar_figure that dkd reported in dkd’s return taxes and licenses of dollar_figure pension profit- sharing etc plans of zero and employee benefit programs of dollar_figure in that return dkd also claimed other deductions of dollar_figure dkd included a schedule with dkd’s return in which it indicated that the other deductions claimed consisted of the following types and amounts of deductions amount claimed deduction dollar_figure cattery expense sec_1 big_number accounting bank charge sec_143 conventions and meetings big_number disability insurance big_number big_number dues and subscriptions big_number insurance office big_number meals telephone travel big_number total 1dkd’s claimed deduction for cattery expenses of dollar_figure included the reimbursed cattery expenses of dollar_figure a portion of the claimed deduction for cattery expenses ie dollar_figure was for dkd’s reimbursements for entry tickets for ms dursky and ms watkins to walt disney world dkd attached to dkd’s return schedule l for schedule l in that schedule dkd showed the following assets cash trade notes and accounts_receivable and buildings and other depreciable assets dkd did not show any other assets in the schedule l such as cats kittens cat trees feeding 29dkd included a statement with dkd’s return in which it described the taxes and licenses claimed as payroll_taxes bowls litter boxes or other assets relating to a cattery activity dkd filed form_1120 for dkd’s return that mr monroe whom as discussed above dkd retained around date signed as return preparer and that ms dursky signed as the sole officer of dkd in schedule k of dkd’s return dkd indicated that it was on a mod acc method_of_accounting but did not indicate what that meant in dkd’s return dkd reported gross_receipts or sales of dollar_figure returns allowances of zero cost_of_goods_sold of zero other income consisting of state tax refunds of dollar_figure and total income of dollar_figure in dkd’s return dkd claimed inter alia the following deductions compensation of officers of dollar_figure salaries and wages of dollar_figure rents of dollar_figure taxes and licenses of dollar_figure pension profit- sharing etc plans of zero employee benefit programs of 30see supra note 31the record does not establish whether the dollar_figure that we have found dkd received in for the sale of certain cats and or kittens see supra note was included in the gross_receipts or sales of dollar_figure reported in dkd’s return 32unlike dkd’ sec_2001 return return return and return dkd did not include a statement with dkd’s return or otherwise provide a description of the nature of the taxes and licenses of dollar_figure claimed in dkd’s return zero and advertising of dollar_figure in that return dkd also claimed other deductions of dollar_figure dkd included a schedule with dkd’s return in which it indicated that the other deductions claimed consisted of the following types and amounts of deductions 33we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for advertising 34most of the other deductions were for the reimbursed cattery expenses of dollar_figure however dkd did not claim a deduction for the dollar_figure for which we have found dkd reimbursed ms dursky and ms watkins in for motels claimed deduction1 amount automobiles dollar_figure bank charges legal and professional big_number big_number meals and entertainment miscellaneous big_number office postage telephone big_number travel utilities annual report big_number entry fees big_number rental car veterinarian big_number big_number litter big_number cat food photos stud service total big_number 1the deductions for automobiles meals miscellaneous post- age travel entry fees rental cars veterinarian litter cat food photos and stud service related to dkd’s cattery activity we shall refer to those deductions as cattery expenses 2we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for meals 3we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for grooming and miscellaneous supplies 4we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for postage 5we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for airfares 6we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for entry fees 7we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for rental cars 8we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for veterinarian bills 9we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for litter 10we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for cat food 11we have found that during dkd reimbursed ms dursky and ms watkins dollar_figure for photos dkd attached to dkd’s return schedule l for in that schedule dkd did not show any assets dkd filed form_1120 for the year during which dkd discontinued dkd’s cattery activity that mr monroe signed as return preparer and that ms dursky signed as the sole officer of dkd in schedule k of dkd’s form_1120 for dkd’s return dkd indicated that it was on a mod acc method_of_accounting but did not indicate what that meant in dkd’s return dkd reported gross_receipts or sales of dollar_figure returns allowances of zero cost_of_goods_sold of zero and total income of dollar_figure in dkd’s return dkd claimed inter alia the following deductions compensation of officers of dollar_figure salaries and wages of zero rents of zero taxes and licenses of dollar_figure pension profit-sharing etc plans of dollar_figure and employee benefit programs of dollar_figure in that return dkd also claimed other deductions of dollar_figure dkd included a schedule with dkd’s return in which 35the record does not establish the nature of the gross_receipts or sales reported in dkd’s return 36unlike dkd’ sec_2001 return return return and return dkd did not include a statement with dkd’s return or otherwise provide a description of the nature of the taxes and licenses of dollar_figure claimed in dkd’s return it indicated that the other deductions claimed consisted of the following types and amounts of deductions claimed deduction dues and subscriptions legal and professional miscellaneous annual report total amount dollar_figure big_number big_number dkd did not claim any deductions in dkd’s return with respect to dkd’s cattery activitydollar_figure dkd attached to dkd’s return schedule l for in that schedule dkd did not show any assets summary of dkd’s returns for through the following chart summarizes dkd’s tax_return treatment of all income and certain deductions claimed for each of the year sec_2001 through 37we have found that ms dursky and ms watkins operated dkd’s cattery activity until around date income gross_receipts or sales other income deductions claimed deductions claimed relating to dkd’s cattery activity cattery expenses salaries and wages taxes and licenses rent compensation of officers pension profit- sharing etc plans employee benefit programs income loss dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure -- big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number -- -- big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number ms dursky’s returns ms dursky filed form_1040 u s individual_income_tax_return form_1040 for ms dursky’s return that mr musin signed as return preparer and that she signed in that return ms dursky reported wages salaries tips etc of dollar_figure that she received during from dkd as compensation_for the it consulting work that she performed for dkd during that year in schedule a--itemized deductions schedule a attached to ms dursky’s return ms dursky deducted real_estate_taxes of dollar_figure and home mortgage interest and points of dollar_figure ms dursky included with ms dursky’s return schedule e for schedule e in the schedule e ms dursky described the rental real_estate property to which that schedule pertained as office space west des moine sic ia in that schedule ms dursky responded in the negative to the following question for each rental real_estate property listed on line did you or your family use it during the tax_year for personal purposes for more than the greater of days or of the total days rented at fair rental value in the schedule e ms dursky reported rents received of dollar_figure and claimed deductions for mortgage interest_paid to banks etc of dollar_figure and for taxes of dollar_figure ms dursky filed form_1040 for ms dursky’s return that mr musin signed as return preparer and that she signed in that return ms dursky reported wages salaries tips etc of dollar_figure that she received during from dkd as compensation_for the it consulting work that she performed for dkd during that year in schedule a attached to ms dursky’s return ms dursky deducted real_estate_taxes of dollar_figure and home mortgage interest and points of dollar_figure ms dursky included with ms dursky’s return schedule e for schedule e in the schedule e ms dursky described the rental real_estate property to which that schedule pertained as office space west des moine sic ia in that schedule ms dursky responded in the negative to the following question for each rental real_estate property listed on line did you or your family use it during the tax_year for personal purposes for more than the greater of 38as discussed above in dkd’s return dkd claimed a deduction for rents of dollar_figure days or of the total days rented at fair rental value in the schedule e ms dursky reported rents received of dollar_figure and claimed deductions for mortgage interest_paid to banks etc of dollar_figure and for taxes of dollar_figure ms dursky filed form_1040 for ms dursky’s return that mr monroe whom as discussed above dkd retained around date signed as return preparer and that she signed in that return ms dursky reported wages salaries tips etc of dollar_figure that she received during from dkd as compensation_for the it consulting work that she performed for dkd during that year in schedule a attached to ms dursky’s return ms dursky deducted real_estate_taxes of dollar_figure and home mtg interest and points of dollar_figure ms dursky included with ms dursky’s return schedule e for schedule e in the schedule e ms dursky described the rental real_estate property to which that schedule pertained as office space west des moines ia in that schedule ms dursky responded in the negative to the following question 39as discussed above dkd claimed a deduction in dkd’s return for rents of dollar_figure for each rental real_estate property listed on line did you or your family use it during the tax_year for personal purposes for more than the greater of days or of the total days rented at fair rental value in the schedule e ms dursky reported rents received of dollar_figure and claimed deductions for mortgage interest_paid to banks etc of dollar_figure and for taxes of dollar_figure notices of deficiency dkd on date respondent issued to dkd a notice_of_deficiency notice for its taxable_year dkd’s notice on date respondent issued to dkd a notice for its taxable years and dkd’s and notice in dkd’s notice respondent determined inter alia that dkd is not entitled to the following deductions claimed for other expenses of dollar_figure salaries wages of dollar_figure taxes and licenses of dollar_figure rents of dollar_figure and employee benefit programs of dollar_figure in that notice respondent also determined that dkd is not entitled to a dollar_figure deduction claimed for for pension profit sharing plans because the corporation paid the shareholder’s expenses for the operation of the cat breeding business the disallowed 40as discussed above dkd claimed a deduction in dkd’s return for rents of dollar_figure business_expenses are not ordinary and necessary for the operation of the corporation’s business the business that the shareholder operated was determined to be a hobby and not operated for profit the corporation’s income increased by the above amount dollar_figure for the tax_year ending date sic in dkd’s and notice respondent determined inter alia that dkd is not entitled to the following deductions claimed for cattery expenses of dollar_figure salaries wages of dollar_figure taxes licenses of dollar_figure and rents of dollar_figure and employee benefit programs of dollar_figure in that notice respondent also determined inter alia that dkd is not entitled to the following deductions claimed for meals entertainment of dollar_figure telephone expense of dollar_figure advertising of dollar_figure auto truck expense of dollar_figure travel_expenses of dollar_figure miscellaneous expenses of dollar_figure utility expenses of dollar_figure entry fees of dollar_figure rental cars of dollar_figure veterinarian bills of dollar_figure litter expense of dollar_figure cat food expense of dollar_figure photo expenses of dollar_figure stud service expense of dollar_figure salaries wages of dollar_figure taxes licenses of dollar_figure and rents of dollar_figure in addition respondent determined in dkd’s and notice that dkd was a qualified_personal_service_corporation as defined in sec_448 for each of the years and in that notice respondent also determined that dkd is not entitled to the dollar_figure deduction claimed for for pension profit sharing because it is determined that pension and profit sharing expense is dollar_figure rather than dollar_figure for the taxable_year ended date because it has not been established that more than dollar_figure was for an ordinary and necessary business_expense and expended for the purpose designated accordingly taxable_income is increased dollar_figure for the taxable_year ended date in dkd’s and notice respondent also determined that dkd is liable for its taxable years and for accuracy-related_penalties under sec_6662 in the respective amounts of dollar_figure and dollar_figure ms dursky on date date and date respectively respondent issued to ms dursky separate notices for her taxable_year ms dursky’s notice her taxable_year ms dursky’s notice and her taxable_year ms dursky’s notice in ms dursky’s notice respondent determined that ms dursky is required to include in gross_income as constructive dividends the following deductions that dkd claimed in dkd’s 41as discussed above dkd did not claim in dkd’s return a deduction of dollar_figure for pension profit-sharing etc plans dkd claimed in dkd’s return a dollar_figure deduction for dues and subscriptions the record does not explain how respondent determined that the dollar_figure that dkd claimed as a deduction for dues and subscriptions in dkd’s return was a dollar_figure deduction for pension profit sharing return and that respondent disallowed in dkd’s notice cattery expenses of dollar_figure salaries and wages of dollar_figure taxes and licenses of dollar_figure rents of dollar_figure pension profit-sharing etc plans of dollar_figure and employee benefit programs of dollar_figure in ms dursky’s notice respondent also determined to exclude from ms dursky’s schedule e the rental income of dollar_figure that she reported and disallow the deductions of a mortgage expenses of dollar_figure b other expenses of dollar_figure and c depreciation expense of dollar_figure that she claimed in the schedule e with respect to ms dursky’s residence in ms dursky’s notice respondent determined that ms dursky is required to include in gross_income as constructive dividends the following deductions that dkd claimed in dkd’s return and that respondent disallowed in dkd’s and notice cattery expenses of dollar_figure salaries and wages of dollar_figure taxes and licenses of dollar_figure rents of dollar_figure pension of dollar_figure and employee benefit programs of dollar_figure in ms dursky’s notice respondent also determined to exclude from ms dursky’s schedule e the rental income of dollar_figure that she reported and disallow the deductions for a mortgage interest of dollar_figure b taxes of dollar_figure c other expenses of dollar_figure and d depreciation of 42see supra note dollar_figure that she claimed in the schedule e with respect to ms dursky’s residence in that notice respondent also determined that ms dursky is liable for her taxable_year for an accuracy-related_penalty under sec_6662 of dollar_figure in ms dursky’s notice respondent determined that ms dursky is required to include in gross_income as constructive dividends the following deductions that dkd claimed in dkd’s return and that respondent disallowed in dkd’s and notice meals and entertainment of dollar_figure telephone of dollar_figure advertising of dollar_figure automobiles of dollar_figure travel of dollar_figure miscellaneous of dollar_figure utilities of dollar_figure cat food of dollar_figure entry fees of dollar_figure rental car of dollar_figure veterinarian of dollar_figure litter of dollar_figure stud service of dollar_figure photos of dollar_figure salaries and wages of dollar_figure taxes and licenses of dollar_figure and rents of dollar_figure in ms dursky’s notice respondent also determined to exclude from ms dursky’s schedule e the rental income of dollar_figure that she reported and disallow the deductions for a mortgage interest of dollar_figure b taxes of dollar_figure and c depreciation of dollar_figure that she claimed in the schedule e with respect to ms dursky’s residence in that notice respondent also determined that ms dursky is liable for her taxable_year for an accuracy-related_penalty under sec_6662 of dollar_figure opinion dkd and ms dursky bear the burden_of_proof with respect to the determinations which remain at issue in the respective notices that respondent issued to them see rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and dkd and ms dursky bear the burden of proving entitlement to any respective deductions that they claim see 503_us_79 respondent bears the burden_of_proof with respect to any new_matter see rule a 77_tc_881 before turning to the issues presented we shall comment on the respective testimonies of ms dursky and ms watkins who were the only witnesses at the trial in these cases we found those testimonies to be in certain material respects questionable implausible unpersuasive uncorroborated vague and or conclusory we also found the testimony of ms dursky to be in certain material respects self-serving and the testimony of ms watkins to be in certain material respects serving the interests of ms dursky her personal partner and dkd the corporation that ms dursky wholly owned we shall not rely on the respective testimonies of ms dursky and ms watkins to establish the respective positions of dkd and ms dursky with respect to the issues to which those testimonies pertained see eg 87_tc_74 cattery activity dkd--claimed deductions it is the position of dkd that for the years at issue it is entitled to deduct under sec_162 the following amounts relating to dkd’s cattery activity respective reimbursed cattery expenses of dollar_figure dollar_figure dollar_figure purported salary of dollar_figure paid to ms watkins certain unidentified taxes and licenses of dollar_figure and purported rent of dollar_figure paid to ms durskydollar_figure sec_162 provides in pertinent part sec_162 trade_or_business_expenses a in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order to be entitled for each of the years at issue to the deductions that it is claiming with respect to dkd’s cattery activity dkd must show that for each of those years that cattery activity constituted a trade_or_business of dkd within the meaning of sec_162 in order to establish that for each 43dkd conceded certain additional_amounts that it claimed as deductions relating to dkd’s cattery activity in its respective returns for the years at issue of the years at issue dkd’s cattery activity constituted a trade_or_business of dkd within the meaning of sec_162 dkd must show that during each of those years it had the intent or motive to make a profit from that activity see am props inc v commissioner 28_tc_1100 affd per curiam 262_f2d_150 9th cir as we explained in am props inc supra pincite the determination of whether the activities of a taxpayer constitute the carrying on of a trade_or_business requires an examination of facts in each case 312_us_212 it has been held that whether an enterprise is conducted as a business for profit is a matter of intention and good_faith and all the facts in a particular case are to be considered thus the issues in the final analysis turn upon the question of whether during the years in question the petitioner and the corporation had the requisite intent or motive of making a profit intention is a question of fact to be determined not only from the direct testimony as to intent but a consideration of all the evidence including the conduct of the parties the statement of an interested_party of his intention and purpose is not necessarily conclusive dkd contends that for each of the years at issue dkd’s cattery activity constituted a trade_or_business within the meaning of sec_162 because it conducted that activity during each of those years in order to produce more income and a profit on the record before us we reject dkd’s contention since at least ms watkins and since at least ms dursky each was engaged in the hobby of operating a cattery from which each derived significant personal pleasure at a time not disclosed by the record before the years at issue ms dursky and ms watkins became engaged in the hobby of jointly operating a cattery from which they continued to derive significant personal pleasure the cattery activity of ms dursky and ms watkins took place in ms dursky’s residence except for attending cat shows and visiting veterinarians that cattery activity required them to spend substantial time and substantial money including substantial time and substantial money spent by one or both of them in participating in certain competitions clubs and associations and traveling extensively to attend certain cfa44 cat shows over much of the united_states at least five of the cats of ms dursky and ms watkins won awards during certain competitions at least two of their norwegian forest cats produced such outstanding offspring that they achieved the coveted title of cfa distinguished merit and the cfa designated the cattery activity of ms dursky and ms watkins as a cfa approved cattery of excellence at a time not disclosed by the record before the years at issue ms dursky and ms watkins created a web site that they 44the cfa is the largest association for owners of cats in the united_states 45the title of cfa distinguished merit was the highest award that the cfa presented to a breeding pedigreed cat at the time the cfa awarded the title of cfa distinguished merit to each of the two norwegian forest cats of ms dursky and ms watkins fewer than ten norwegian forest cats throughout the world had been awarded that title maintained for their cattery activity at the time of the trial in these cases the general_public was able to access that web site although it had not been updated since the cattery activity web site stated we treat our cats as members of our family and we have invested too much love in our wonderful kittens to risk exposing them to an uncertain and risky environment the cattery activity web site advertised for sale two cats for dollar_figure and dollar_figure respectively and two kittens for dollar_figure and dollar_figure respectively during the years at issue dkd had a cattery activity which was the cattery activity in which ms dursky and ms watkins had engaged before those years while operating dkd’s cattery activity during the years at issue ms dursky and ms watkins continued to engage in the same kinds of activities in which they had engaged before those years while operating the cattery activity of ms dursky and ms watkinsdollar_figure as was true while they were operating the cattery activity of ms dursky and ms watkins before the years at issue ms dursky and ms watkins each continued to derive significant personal pleasure while operating dkd’s cattery activity during the years at issue 46during each of the years at issue dkd used without purchasing the assets eg cats kittens cat trees feeding bowls litter boxes that ms dursky and ms watkins had used before those years in the cattery activity of ms dursky and ms watkins starting sometime in while ms dursky and ms watkins were operating dkd’s cattery activity they began breeding raising offering_for_sale and showing abyssinian cats in addition to norwegian forest cats during the years at issue while operating dkd’s cattery activity ms dursky and ms watkins desired to expand on the national reputation that they had developed before those years while operating the cattery activity of ms dursky and ms watkins in order to do so they relied on their respective years of cattery activity experience and their respective reputations in the so-called cattery world as was true of the cattery activity of ms dursky and ms watkins before the years at issue dkd’s cattery activity was designated by the cfa during the years at issue as a cattery of excellence as was true of their beliefs while operating the cattery activity of ms dursky and ms watkins before the years at issue while ms dursky and ms watkins were operating dkd’s cattery activity during the years at issue they believed that the price of any cat or kitten offered for sale would increase if the cats and kittens that they bred won national cat shows while operating dkd’s activity during the years at issue ms dursky and ms watkins produced a total of four cats that won national championships as was true while they were operating the cattery activity of ms dursky and ms watkins before the years at issue while ms dursky and ms watkins were operating dkd’s cattery activity during the years at issue they continued to incur and pay substantial expenses during the years at issue dkd reimbursed ms dursky and ms watkins for those substantial expenses and claimed deductions for those reimbursed expenses and for certain other claimed expenses in its respective tax returns for those yearsdollar_figure while operating dkd’s cattery activity during ms dursky and ms watkins produced approximately seven to nine kittens from approximately five to seven litters while operating dkd’s activities during each of the years and ms dursky and ms watkins produced approximately nine kittens from approximately three litters during ms dursky and ms watkins did not sell any cats or kittens while operating dkd’s cattery activity during ms dursky and ms watkins did not sell any cats or kittens while operating dkd’s cattery activity except for three cats and or kittens that they sold in december of that year for a total of dollar_figure during ms dursky and ms watkins did not sell any cats or kittens while operating dkd’s cattery activity 47in dkd’s return dkd claimed deductions for cattery expenses of dollar_figure and for purported salary of dollar_figure taxes and licenses of dollar_figure and purported rent of dollar_figure relating to dkd’s cattery activity in dkd’s return dkd claimed deductions for cattery expenses of dollar_figure and for purported salary of dollar_figure taxes and licenses of dollar_figure and purported rent of dollar_figure relating to dkd’s cattery activity in dkd’s return dkd claimed deductions for cattery expenses of dollar_figure and for purported salary of dollar_figure taxes and licenses of dollar_figure and purported rent of dollar_figure relating to dkd’s cattery activity see supra note except for a total of eight cats and or kittens that they sold in june july august october and november of that year for a total of dollar_figure in at an undisclosed time in or before august mr musin and ms schwartz the tax_return_preparers for dkd and or ms dursky informed them that the irs was investigating mr musin and ms schwartz and intended to commence an examination of petitioners’ respective tax returns for and as a result around date ms dursky and ms watkins discontinued operating dkd’s cattery activity ms dursky and ms watkins continued operating that cattery activity as the cattery activity of ms dursky and ms watkins and ms dursky and dkd retained mr monroedollar_figure except for the respective testimonies of ms dursky and ms watkins on which we are unwilling to rely there is no reliable evidence in the record to support our finding that during each of 48see supra note 49although ms dursky and ms watkins did not discontinue operating dkd’s cattery activity until around date dkd did not claim any deductions relating to dkd’s cattery activity in the tax_return that it filed for its taxable_year 50see supra note the years at issue dkd intended to make a profit from dkd’s cattery activitydollar_figure based upon our examination of the entire record before us we find that dkd has failed to carry its burden of establishing that during each of the years at issue it intended to make a profit from dkd’s cattery activity on that record we find that during each of the years at issue dkd expended substantial amounts in dkd’s cattery activity for the personal pleasure of ms dursky its sole stockholder and with the expectation that it would be able to deduct those substantial amounts for each of those years on the record before us we further find that during each of the years at issue dkd’s cattery activity was incident to the personal hobby of ms dursky dkd’s sole stockholder who before during and after those years derived significant personal pleasure from the cattery activity in which she was involved based upon our examination of the entire record before us we find that dkd has failed to carry its burden of establishing that for each of the years at issue dkd’s cattery activity constituted a trade_or_business of dkd within the meaning of 51for example the record does not contain reliable evidence of a business plan for dkd that described specifically what steps ms dursky dkd’s sole stockholder and sole officer intended to take during the years at issue in an attempt to increase significantly revenues and or to reduce significantly expenses in order to generate a profit for dkd from dkd’s cattery activity sec_162 on that record we further find that dkd has failed to carry its burden of establishing that for each of the years at issue it is entitled under sec_162 to deduct with respect to dkd’s cattery amounts reimbursed to ms dursky and ms watkins amounts paid to ms watkins as purported salary amounts paid for certain taxes and licenses and amounts paid to ms dursky as purported rent ms dursky--claimed constructive dividends we have found that during each of the years at issue dkd expended substantial amounts in dkd’s cattery activity for the personal pleasure of ms dursky its sole stockholder and that during each of those years that activity was incident to the personal hobby of ms dursky on the record before us we find that for each of the years at issue ms dursky is required to include in gross_income as constructive dividends the amounts of deductions relating to dkd’s cattery activity that dkd claimed for each of those years and that we have disalloweddollar_figure ms dursky--claimed cattery activity deductions it is the alternative position of ms dursky that if this court finds that the cattery operation was operated by debra dursky and not dkd enterprises which is contrary to the stipulation between the parties then debra dursky should be allowed to deduct the 52petitioners do not dispute that for each of the years at issue dkd had earnings_and_profits that were at least equal to the amount of constructive dividends that we have found ms dursky has for each of those years cattery expenses under sec_162 since the cattery was operated for a profit in holding that dkd is not entitled for each of the years at issue to deduct under sec_162 the various deductions that it is claiming with respect to dkd’s cattery activity we did not find that the cattery operation was operated by debra dursky and not dkd enterprises instead we found that dkd failed to carry its burden of establishing that during each of the years at issue dkd intended to make a profit from dkd’s cattery activity and that for each of those years dkd’s cattery activity constituted a trade_or_business of dkd within the meaning of sec_162 thus the premise on which ms dursky advances her alternative position is not validdollar_figure on the record before us we find that for each of the years at issue ms dursky is not entitled to deduct under sec_162 the deductions relating to dkd’s cattery activity that dkd is claiming for each of those years and that we have disallowed ms dursky--claimed schedule e deductions it is the position of ms dursky that she is entitled for each of the years at issue to deduct in schedule e the respective 53even if the premise on which ms dursky advances her alternative position were valid on the record before us we would nonetheless reject that position if that premise were valid on the record before us we would find under sec_183 and the regulations thereunder that for each of the years at issue ms dursky is not entitled to deduct the amounts that dkd is claiming as deductions for each of those years with respect to dkd’s cattery activity and that we have disallowed portions of the mortgage interest and real_estate tax that she paid with respect to ms dursky’s residence that are allocable to dkd’s purported rental of a portion of that residence for dkd’s cattery activity we have found that dkd failed to carry its burden of establishing that for each of the years at issue dkd’s cattery activity constituted a trade_or_business of dkd within the meaning of sec_162 and that for each of those years dkd is entitled to deduct under that section any amounts that it claimed as rent for the portion of ms dursky’s residence where ms dursky and ms watkins operated dkd’s cattery activitydollar_figure on the record before us we find that ms dursky has failed to carry her burden of establishing that for each of the years at issue she is entitled to deduct in schedule e the respective portions of mortgage interest and real_estate tax that she paid with respect to ms dursky’s residence that are allocable to 54although respondent determined that ms dursky does not have rental income for each of the years at issue attributable to the purported rent that dkd is claiming as a deduction for each of those years and that we have disallowed we have held that for each of the years at issue ms dursky is required to include in gross_income as constructive dividends that disallowed purported rent dkd’s purported rental of that residence for dkd’s cattery activitydollar_figure qualified_personal_service_corporation it is the position of dkd that it is not a qualified_personal_service_corporation as defined in sec_448 for each of the years and that is subject_to the percent tax_rate prescribed in sec_11dollar_figure sec_448 defines the term qualified_personal_service_corporation to mean sec_448 definitions and special rules --for purposes of this section-- qualified_personal_service_corporation -- the term qualified_personal_service_corporation means any corporation-- a substantially_all of the activities of which involve the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts or consulting and 55respondent determined that for each of the years at issue ms dursky is entitled to deduct in schedule a the respective amounts of mortgage interest and real_estate tax that she paid and that she claimed in schedule e for each of those years and that we have disallowed 56respondent determined in dkd’s and notice that dkd is a qualified_personal_service_corporation for each of the years and respondent did not make any such determination in dkd’s notice respondent argues on brief that dkd also is a qualified_personal_service_corporation for therefore respondent has the burden of establishing that dkd is a qualified_personal_service_corporation for b substantially_all of the stock of which by value is held directly or indirectly through or more partnerships s_corporations or qualified personal_service_corporations not described in paragraph or of subsection a by-- i employees performing services for such corporation in connection with the activities involving a field referred to in subparagraph a sec_1_448-1t temporary income_tax regs fed reg date provides in pertinent part meaning of qualified_personal_service_corporation for purposes of this section the term qualified_personal_service_corporation means any corporation that meets-- i the function test of paragraph e of this section and ii the ownership test of paragraph e of this section sec_1_448-1t temporary income_tax regs supra provides in pertinent part that the function test is met if percent or more of the time spent by employees of the corporation serving in their capacity as such is devoted to the performance of services in inter alia consulting sec_1_448-1t temporary income_tax regs fed reg date provides in pertinent part that a corporation meets the ownership test if at all times during the taxable_year substantially_all the corporation’s stock by value is held directly or indirectly by employees who perform services for the corporation in connection with activities involving the performance of services in inter alia consulting we have found that ms dursky the only stockholder of dkd and the only employee of dkd who performed consulting services for it spent approximately big_number hours during the year and approximately big_number hours during each of the years and working for dkd in its it consulting business we have also found that during each of the years and ms dursky spent approximately hours operating dkd’s cattery activitydollar_figure on the record before us we find that during each of the years and ms dursky did not spend percent or more of her time while working for dkd performing consulting services for it on that record we further find that for each of the years at issue dkd is not a qualified_personal_service_corporation as defined in sec_448 that is subject_to the 35-percent tax_rate prescribed in sec_11 dkd fidelity profit-sharing_plan dkd--claimed deduction sec_57we have found that during each of the years at issue ms watkins spent more hours than ms dursky operating dkd’s cattery activity we have not found the precise number of hours that ms watkins spent during each of those years operating that activity because we are unwilling to rely on her testimony in that respect it is the position of dkd that it is entitled to deduct for a dollar_figure contribution under the dkd fidelity profit-sharing_plan that it made on date by sending a dollar_figure check to fidelity for a total of dollar_figure of contributions that it made under that profit-sharing_plan by sending a dollar_figure check to fidelity on date and a dollar_figure check to fidelity on date and for a dollar_figure contribution that it made under that profit-sharing_plan by sending a dollar_figure check to fidelity on april dollar_figure it is the position of respondent that for each of the years at issue dkd is not entitled to the deduction that dkd is claiming for dkd’s contributions under the dkd fidelity profit- sharing plan in support of respondent’s position respondent asserts in pertinent part 58in dkd’s return dkd claimed a deduction for the dollar_figure contribution under the dkd fidelity profit-sharing_plan that it is claiming here in dkd’s return dkd did not claim a deduction of dollar_figure for contributions under that plan it did however claim in that return a dollar_figure deduction for dues and subscriptions respondent determined that the dollar_figure that dkd claimed in dkd’s return for dues and subscriptions was a dollar_figure deduction claimed for contributions under the dkd fidelity profit-sharing_plan the record does not explain how respondent made that determination see supra note but dkd does not dispute it in dkd’s return dkd did not claim a deduction for a dollar_figure contribution under the dkd fidelity profit-sharing_plan dkd claims for the first time here a deduction for for a dollar_figure contribution that it made under the dkd fidelity profit-sharing_plan by sending a dollar_figure check to fidelity on date thus dkd has the burden_of_proof with respect to that claimed deduction for if ms watkins is determined to have been an employee of the cattery then the failure to include ms watkins in dkd’s pension_plan is a fatal flaw a qualified_pension plan cannot discriminate in favor of highly compensated employees sec_401 highly_compensated_employee is defined in sec_414 as a sic employee who was a percent owner at any time during the year or preceding year or was in the top-paid_group of employees as the sole shareholder of dkd ms dursky qualifies as a highly_compensated_employee ms dursky and ms watkins were both employees dkd did not offer or pay ms watkins any pension benefits the purported pension_plan is not therefore a qualified_pension plan and no pension contributions should be allowed dkd counters that the reason stated in dkd’s notice and in dkd’s and notice for respondent’s determinations that dkd is not entitled for the years and to the deductions that it claimed in its respective tax returns for those years for contributions under the dkd fidelity profit- sharing plan was that those contributions are not ordinary and necessary expenses as a result dkd argues that respondent has the burden of proving that the dkd fidelity profit-sharing_plan did not include ms watkins as a participant according to dkd respondent presented no evidence at trial or otherwise regarding who were the participants in the dkd fidelity pension sic plan we reject dkd’s contention about what the record establishes regarding who were the participants in the dkd fidelity pension sic plan the fidelity contribution document that ms dursky executed on behalf of dkd on date indicated that the only participant under the dkd fidelity profit-sharing_plan was ms dursky moreover petitioners have taken the position at trial and on brief that ms dursky was an employee of dkd during each of the years at issuedollar_figure on the record before us we find that for each of the years at issue the dkd fidelity profit-sharing_plan discriminated in favor of ms dursky dkd’s sole stockholder who was a highly_compensated_employee as defined in sec_414 on that record we further find that for each of the years at issue the dkd fidelity profit-sharing_plan did not constitute a qualified profit-sharing_plan under sec_401 on the record before us we find that for each of the years at issue dkd is not entitled to a deduction for any contributions made under the dkd fidelity profit-sharing plandollar_figure ms dursky--claimed constructive dividends we have found that for each of the years at issue dkd is not entitled to deduct any contributions made under the dkd fidelity 59for each of the years at issue dkd issued form_w-2 to ms watkins in which it reported that it paid her wages of dollar_figure for each of those years ms watkins filed form_1040 in which she included in gross_income the dollar_figure that she had received from dkd during each such year 60in the light of our holding we need not address respondent’s alternative argument that if the dkd fidelity profit-sharing_plan were to constitute a qualified profit-sharing_plan under sec_401 dkd would be entitled to deduct for each year at issue only the contributions that it made under that plan during each such year profit-sharing_plan on the record before us we find that any respective contributions that dkd made under that plan and claimed as deductions in its respective tax returns for the years at issue and that we have disallowed are required to be included in ms dursky’s income as constructive dividends for her respective taxable years at issue in which dkd made those contributionsdollar_figure ms dursky’s health insurance_policy dkd--claimed deductions it is dkd’s position that for each of the years at issue it is entitled to deduct certain premiums that it paid on a health insurance_policy issued in ms dursky’s name that she had purchaseddollar_figure in support of dkd’s position dkd asserts an employer is entitled to deduct as ordinary and necessary trade_or_business expense medical insurance premiums it paid for its employees sec_162 61see supra note sec_52 and sec_58 62in petitioners’ opening brief petitioners state that dkd paid in and respectively and is entitled to deduct for those years the respective premiums of dollar_figure and dollar_figure on ms dursky’s health insurance_policy in petitioners’ reply brief petitioners claim that in addition to those claimed respective deductions for and it is entitled to deduct for dollar_figure of health insurance premiums that it paid in that year on ms dursky’s health insurance_policy we have found that during and dkd paid premiums on ms dursky’s health insurance_policy totaling dollar_figure and dollar_figure respectively we have not found that dkd paid any premiums on that policy during since dkd enterprises paid medical insurance premiums on a medical insurance_policy for its employee debra dursky dkd enterprises is entitled to deduct the medical insurance premiums as ordinary and necessary business_expenses under sec_162 it is respondent’s position that dkd is not entitled to the deductions that it is claiming for the premiums that it paid on ms dursky’s health insurance policydollar_figure in support of respondent’s position respondent asserts in respondent’s reply brief the medical insurance premiums_paid by dkd on ms dursky’s health insurance_policy were not made pursuant to an accident_or_health_plan as required by sec_106 dkd never had an accident_or_health_insurance plan dkd simply wrote checks to a health insurer allegedly on behalf of ms dursky also sec_105 states that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributed to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer ms dursky did not include the health insurance premiums as compensation sec_162 permits a taxpayer to deduct all the ordinary 63in petitioners’ reply brief petitioners argue that respondent conceded in respondent’s opening brief that dkd is entitled to deduct for the years at issue any respective premiums that it paid on ms dursky’s health insurance_policy we disagree although respondent did not offer any reason in respondent’s opening brief in support of respondent’s position that dkd is not entitled to deduct those premiums we conclude that respondent did not concede that issue in that brief respondent explained in respondent’s reply brief which we quote in pertinent part in the text why respondent believes that dkd is not entitled to deduct for each of the years at issue any premiums that it paid on ms dursky’s health insurance_policy and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 sec_1_162-10 income_tax regs provides in pertinent part with respect to certain employee_benefits as follows amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense or similar benefit plan are deductible under sec_162 if they are ordinary and necessary expenses of the trade_or_business in waterfall farms inc v commissioner tcmemo_2003_ we held when payments for medical_care are properly excludable from an employee’s income under sec_105 and or because they are made under a plan for employees they are deductible by the employer as ordinary and necessary business_expenses under sec_162 based upon our examination of the entire record before us we find that dkd has failed to carry its burden of establishing that it had in effect during any of the years at issue a sickness hospitalization medical expense or similar benefit plan for employees on that record we find that dkd has failed to carry its burden of establishing that for each of the years at issue it is entitled to deduct any premiums that it paid on ms dursky’s health insurance_policy ms dursky--claimed exclusion from income it is the position of ms dursky that she is entitled to exclude under sec_105 or sec_106 the premiums that she claims dkd paid during each of the years at issue on ms dursky’s health insurance policydollar_figure we have found that dkd has failed to carry dkd’s burden of establishing that during each of the years at issue it had in effect a sickness hospitalization medical expense or similar plan for employees on the record before us we find that ms dursky is not entitled for any of the years at issue to exclude from gross_income under sec_105 or sec_106 the amount of any premiums that dkd paid on ms dursky’s health insurance_policy we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing the concessions of respondent and the concessions of petitioners decisions will be entered under rule 64see supra note
